People v Gant (2021 NY Slip Op 05267)





People v Gant


2021 NY Slip Op 05267


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND BANNISTER, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (1228/20) KA 16-01154.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJOSEPH P. GANT, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for writ of error coram nobis denied.